BYRNE, Judge
(concurring in the result):
Senior Judge Gladis’ opinion is irrelevant insofar as it attempts to distinguish and narrow United States v. Thomas, 45 C.M.R. 908 (N.C.M.R.1972), because, whether Lieutenant Commander Groat was detailed defense counsel or individual military counsel, he was present and so was the defense counsel detailed for this trial. United States v. Snow, 10 M.J. 742 (N.C.M.R.1981), and United States v. John, 12 M.J. 821 (N.M.C.M.R.1981), are also irrelevant as the original counsel was not made available in those cases.
The individual military counsel’s motion for what appeared to be an indefinite continuance to allow him to contact appellant was overbroad. Two of the three unauthorized absences appellant had been charged with were for very long time periods: over 2 years and over 9 months. Consequently, the military judge had sound reasons to deny such a motion. But he was faced with a practical situation of going to trial with an individual military counsel who, through no apparent fault of his own, claimed he was only advised on the day of trial that he could represent the appellant.
Under such circumstances, although he had patiently granted the defense many previous continuances, the military judge should have modified the defense request for an indefinite continuance and provided the individual military counsel a reasonable number of days to prepare a defense, regardless of the presence or absence of the appellant. For this reason, I concur in the result.